Exhibit TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF FOR IMMEDIATE RELEASE – Titan Trading Analytics Inc. Announces Early Warning Report Pursuant to the Closing of the Private Placement EDMONTON, ALBERTA - (October 22, 2009) – Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB: TITAF) (“Titan”) is announcing an Early Warning Report pursuant to the recent closing of Common Share Private Placement. In accordance with Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids and National Instrument 62-103 – The Early Warning System and Related Take-Over Bid and Insider Reporting Issues,Dr. Kenneth Powell of 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7, directly acquired ownership of an aggregate of 1,952,000 common shares (“Common Shares”) of Titan Trading Analytics Inc. (“Titan Trading”) representing approximately 3.35% of the total issued and outstanding Common Shares of Titan Trading.Dr.
